Name: Commission Regulation (EEC) No 1334/79 of 29 June 1979 amending for the second time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  plant product;  cooperation policy;  civil law;  economic policy
 Date Published: nan

 No L 162/ 100 Official Journal of the European Communities 30 . 6 . 79 COMMISSION REGULATION (EEC) No 1334/79 of 29 June 1979 amending for the second time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals be used for the manufacture of feedingstuffs, on condition that, except in cases of force majeure, the products in question are the subject of the application referred to in Article 5 (b) of the above ­ mentioned Regulation at the latest at the end of the marketing year during which the contract was lodged . Such aid shall be granted for a quantity not exceeding 107 % of the quantity indicated in the contract or, as appropriate, the quantity which can be produced on the area indicated in the contract . 2 . Where the contract is lodged in a month other than that in which the application referred to in Article 5 (b) of the Regulation referred to is lodged , a security shall be lodged at the latest at the end of the month during which the contract is lodged . The amount of such security shall be 1-5 ECU per 100 kilograms . Where the contract covers an area, the amount of the security shall be 30-0 ECU per hectare . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 1 19/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ('), and in particular Article 2 (6) thereof ; Whereas Article 6 of Council Regulation (EEC) No 1418 /78 (2 ), as amended by Regulation (EEC) No 1 21 2/79 (&gt;), provides that the amount of aid to be granted for peas and field beans shall be that applying on the day when the feedingstuffs manufacturer lodges his contract with the competent agency in his Member State ; whereas Commission Regulation (EEC) No 3075/78 (  *), as amended by Regulation (EEC) No 434/79 (5 ), should be amended in consequence , in particular by providing that a security shall be lodged when the products are the subject of an application for aid in a month other than that during which the contract is lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, HAS ADOITED THIS REGULATION : Article 1 Regulation ( EEC) No 3075/78 is hereby amended as follows : 1 . Article 17 shall be replaced by the following text : 'Article 17 1 . The amount of the aid to be granted shall be that applying on the day when the feedingstuffs manufacturer lodges the contract referred to in Article 5 (a ) of Regulation (EEC) No 1418 /78 with the agency designated for this purpose in the Member State where the peas and field beans will 3 . The security shall be lodged, at the appli ­ cant's option , in cash or in the form of a guarantee given by an establishment meeting the criteria laid down by the Member State in which the contract has been lodged . 4 . The day on which the contract is lodged means the day when this lodging takes place, provided that it is done before 4 p. m . Contracts lodged either on a day which is a non ­ working day for the competent body, or on a day which is a working day for the latter but after the time specified above , shall be regarded as having been submitted on the following working day. The time limits fixed in this Regulation shall be :  brought forward by one hour in Ireland and the United Kingdom during the period when those Member States do not apply summer time,  deferred by one hour in the other Member States when these apply summer time.' (') OJ No L 142, 30 . 5 . 1978 , p. 8 . (2 ) OJ No L 171 , 28 . 6 . 1978 , p. 5 . (3 ) OJ No L 153, 21 . 6 . 1979 , p. 6 . (4 ) OJ No L 367, 28 . 12 . 1978 , p. 9 . (5 ) OJ No L 53, 3 . 3 . 1979, p. 23 . 30 . 6 . 79 Official Journal of the European Communities No L 162/ 101 as appropriate , 80 % of the quantity which can be produced on the area indicated in the contract , the security shall be released in its entirety . If the quan ­ tity delivered is lower than the percentage referred to above, the security shall be released , except in cases of force majeure, pro rata according to the quantities actually delivered .' 2 . Article 18 (3) shall be replaced by the following text : ' 3 . Issue of this certificate shall give entitlement to :  an advance of the aid referred to in the second paragraph of Article 7 of Regulation (EEC) No 1418 /78 , provided that adequate guarantees are provided ,  the release of any security lodged by virtue of Article 17 . Where the quantity delivered to the manufacturer exceeds 90 % of that indicated in the contract or, Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1979 . For the Commission Finn GUNDELACH Vice-President